                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

HENLEY CHRIS SIMS                                                                     PLAINTIFF

v.                                Case No. 3:18-cv-00201 KGB

ARKHOP, LLC                                                                        DEFENDANT

                                             ORDER

       Before the Court is the parties’ joint stipulation of dismissal with prejudice (Dkt. No. 15).

The stipulation accords with the terms of Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

       For good cause shown, the Court adopts the stipulation of dismissal. The action is

dismissed with prejudice, and each party will bear its own costs, fees, and expenses.

       It is so ordered this 3rd day of October 2019.


                                                        ________________________________
                                                        Kristine G. Baker
                                                        United States District Judge
